Title: Thomas Jefferson to Eli Alexander, 17 April 1809
From: Jefferson, Thomas
To: Alexander, Eli


          Sir  Monticello Apr. 17. 09.
          Being much pressed by mr Higginbotham for a debt I owe him, and towards the discharge of which I promised him my rents, I paid over to him immediately the 200. D. you paid me the other day, & must sollicit the paiment of the balance of rent due since the 1st day of December last. this I trust the sale of your crop of wheat will have enabled you to do, and that the request will be deemed justified, not only by my own necessities, but by the consideration that rent is the first money which ought to be paid out of the proceeds of the land. I salute you with esteem.
          
            Th:
            Jefferson
        